Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of fig. 1 (claims 1-3, 11-13, and 20 in the reply filed on 1/28/2022 is acknowledged.
The updated record shows that claims 14-15 are obvious variants and are thus rejoined.
Claims 4-10 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-3, 11-15, and 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The phrase “the steps of” and “step of” lack antecedent basis. The Examiner suggests striking these phrases.



Claim 5. Although this claim is not being examined currently, if eventually rejoined “the direct steam injection mixing unit” lacks antecedent basis. The Examiner suggests making this claim dependent on claim 4.

Claim 8. Although this claim is not being examined currently, if eventually rejoined “the same” lacks antecedent basis. The Examiner suggests replacing the phrase with “thereof.”

Claims 11 & 13. The phrase “step of” lacks antecedent basis. The Examiner suggests striking this phrase.

Claim 12. The phrase “step of conveying the rage layer to the separation device” lacks antecedent basis. The Examiner suggests striking “step of.”
The phrase “the step of conveying the rag layer through a restricted orifice” lacks antecedent basis. The Examiner suggests striking “the step of.”

Claims 14. The phrase “step of” lacks antecedent basis. The Examiner suggests striking this phrase.

Claim 15. The phrase “the step of” lacks antecedent basis.

Claims 16 & 18. Although these claims are not being examined currently, if eventually rejoined the phrase “the step of” lacks antecedent basis.

Claims 17 & 19. These claims have 2 objections.
I. Step of
Although these claims are not being examined currently, if eventually rejoined the phrase “step of” lacks antecedent basis. The Examiner suggests striking this phrase.
II. The use
Although this claim is not being examined currently, if eventually rejoined the phrase “the use” lacks antecedent basis.

Claim 20. The phrase “step of” lacks antecedent basis. The Examiner suggests striking this phrase.

Claim 3. This claim is objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:



Claim 15 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
Claim 15. The term "about" is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP § 2173.05(b).
It is noted that claim 5, if eventually rejoined, also has a similar issue.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Cui et al., CN 203187636 U in view of Roberts, U.S. Patent No. 2,355,678. A machine translation was used for Cui et al. [hereinafter Cui].
Claim 1. The following references render this claim obvious.
I. Cui	

withdrawing the rag layer from a first vessel proximate an oil water interface (extraction device 9 extracts rag layer from second stage desalting tank 7; Cui p. 6 para. 11 – p. 7 para. 4, fig. 1); 
conveying the rag layer to a separation device, the separation device operable to separate oil and water (electrostatic field separating tank 10; id.); and 
recycling separated oil from the separation device back to a second vessel of the gas oil separation plant process (recycle line from electrostatic field separating tank 10 back to first stage desalting tank 5; Cui p. 7 para. 4, fig. 1) … . II. Pressure Differential - Roberts
Cui does not explicitly teach where the step of withdrawing the rag layer is in part based on a pressure differential between a pressure in the first vessel and a pressure in the second vessel, the pressure in the first vessel being greater than the pressure in the second vessel. Cui instead uses pump 1.
However, Roberts teaches the use of pressure differentials between treaters may be used to flow fluid. Roberts p. 6 ll. 1-13, fig. 2.


Claim 2. The aforementioned prior art teaches the method according to claim 1, where the step of withdrawing the rag layer from the first vessel occurs in a vessel selected from the group consisting of: a dehydrator and a desalter (desalter). See claim 1 rejection.

Claim 11. The aforementioned prior art teaches the method according to claim 1, where the step of withdrawing the rag layer from the first vessel proximate an oil water interface includes withdrawing the rag layer from the first vessel proximate an oily water interface skimmer (extraction device 9 extends inside second stage desalting tank 7 and skims). Cui fig. 1.

Claim 20. The aforementioned prior art teaches the method according to claim 1, where the step of withdrawing the rag layer from the first vessel occurs in a vessel selected from the group consisting of: a dehydrator and a desalter (desalter; see claim 1 rejection), and 
the step of recycling separated oil from the separation device back to the second vessel occurs in a vessel selected from the group consisting of: a low pressure degassing tank and a dehydrator (recycling goes back to the first stage electric desalting tank 5, which is also a .

Claim 3 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Cui in view of Roberts as applied to claim 1 above and further in view of Murdock, U.S. Patent No. 4,257,895.
Claim 3. The following references render this claim obvious.
I. Cui	
Cui teaches the method according to claim 1, where the separation device comprises at least one component selected from the group consisting of: a 
II. 3 Phases - Murdock
Cui does not explicitly teach all three phases.
However, Murdock teaches that crude oil emulsions have the three phases of oil, gas, and water. Murdock col. 2 ll. 3-10, 26-29. Murdock teaches an apparatus 10 comprising a quiescent zone 48 which leads to a gas outlet 28 to free gas from the emulsion. Murdock col. 3 ll. 31-43, fig. 1. Murdock’s apparatus 10 also comprises an electric grid system 52 with a 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s separation device with Murdock’s apparatus to free gas in addition to oil and water from an emulsion.

Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Cui in view of Roberts as applied to claim 1 above, and further in view of Roberts, U.S. Patent No. 1,802,090 [hereinafter Roberts ‘090].
Claim 12. Cui does not explicitly teach the method according to claim 1, where the step of conveying the rag layer to the separation device includes the step of conveying the rag layer through a restricted orifice.
However, Roberts ‘090 teaches flowing an emulsion through a restricted orifice to homogenize the emulsion. Roberts ‘090 p. 2 ll. 10-41. Roberts ‘090 teaches that subjecting the emulsion to homogenization facilitates an electrical dehydrator to break the emulsion. Roberts ‘090 p. 1 ll. 5-16.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Roberts ‘090’s method comprising flowing an emulsion through a restricted orifice to facilitate breaking the emulsion.

Claim 13. The aforementioned prior art teaches the method according to claim 12, where the step of withdrawing is continuous during operation of the gas oil separation plant process (a person having ordinary skill in the art would have recognized Cui’s method is continuous at least due to the use of pumps and the uniform extraction of the emulsion to avoid liquid level fluctuations, thus this would extend to the withdrawing). Cui p. 6 last para. – p. 7 para. 3, fig. 1.

Claim 14 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Cui in view of Roberts as applied to claim 1 above, and further in view of Liu et al., CN 201581056 U and as evidenced by Mason et al., U.S. Patent App. Pub. No. 2014/0202929 [hereinafter Mason]. A machine translation was used for Liu et al. [hereinafter Liu].
Claim 14. Cui does not explicitly teach the method according to claim 1, where the step of withdrawing is controlled in part by a level indicator and controller in communication with the first vessel and in communication with a control valve, the control valve in fluid communication with the first vessel.
However, Cui does teach the use of a valve at the outlet of each of the desalters. Cui fig. 1. 
Liu teaches a method comprising using an automatic liquid level meter which automatically opens and closes a control valve 4 and controls the emulsion discharge from Id. Mason teaches that it was known in the art that a structure which measures at least one property of the emulsion such as interface level or rate of change is a level indicator, thus making Liu’s level meter a level indicator. Mason [0020], fig. 1.
A person having ordinary skill in the art would further recognize the benefit of closing the valve when there is no emulsion layer 3 to stop from conveying separated oil or separate water to Cui’s electrostatic field separation tank 10 to avoid the possibilities of having water going into the recycle line back to the original inlet and/or having oil go down drain 15. See Cui fig. 1.
 It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Liu’s method comprising using an automatic liquid level meter and control valve to automatically control the emulsion layer thickness. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Liu’s method of closing the valve when there is no emulsion layer to avoid the possibilities of having water going into the recycle line back to the original inlet and/or having oil go down drain 15.

Claim 15 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Cui in view of Roberts as applied to claim 1 above, and further in view of Liu and Carlson et al., U.S. Patent No. 5,612,490 [hereinafter Carlson].

However, it would have been obvious to have incorporated Liu’s control valve as explained in the claim 14 rejection.
Carlson teaches measuring a withdrawn liquid sample at known heights in order to determine the water content/concentration. Carlson col. 6 l. 65 – col. 8 l. 7, fig. 1b. Carlson teaches the water content/concentration may be from no water up to 100% water. Carlson col. 8 l. 27 – col. 9 l. 22, fig. 1b. Carlson teaches this measurement may be used to “make any necessary changes in the operation of the desalter.” Carlson col. 5 l. 30 – col. 6 l. 17. One of the potential changes includes introducing more or less demulsifier. Carlson col. 2 l. 58 – col. 3 l. 32, col. 5 l. 30 – col. 6 l. 17. 
A person having ordinary skill in the art would have realized from this that the water content could be used to determine the whether there was an emulsion layer that needed to be demulsified. Id. A person having ordinary skill in the art would also have realized if there was all water or no water that there would have been no emulsion layer that needed to be demulsified.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Carlson’s water concentration testing and have the control valve .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soliman, U.S. Patent App. Pub. No. 2014/0131254 A1 (showing dehydrator).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/HO-SUNG CHUNG/
Examiner, Art Unit 1794